Exhibit 10.2

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF OR OTHERWISE
ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR
EXERCISED UNLESS (I) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD
THERETO, OR (II) AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH OFFER,
SALE OR TRANSFER.

Warrant Number 02

AMENDED AND RESTATED WARRANT TO PURCHASE SHARES

OF

POWER SOLUTIONS INTERNATIONAL, INC.

THIS CERTIFIES that Weichai America Corp. (including any permitted transferee or
assignee of this Warrant under the terms hereof, “Holder”) has the right to
purchase from POWER SOLUTIONS INTERNATIONAL, INC., a Delaware corporation, (the
“Company”), the sum of (a) four million fifty five thousand seven hundred and
nine (4,055,709) fully paid and nonassessable shares of the Company’s common
stock, $0.001 par value per share (“Common Stock”), and (b) any additional
shares of Common Stock of the Company so that after the full and complete
Exercise of the Warrant (including the aggregate number of shares of Common
Stock previously issued from time to time as a result of any partial exercise of
this Warrant), the Holder, together with all Affiliates of the Holder and all
Persons to which the Holder or its Affiliates have transferred any shares of
Common Stock or Series B Preferred Stock acquired under the Stock Purchase
Agreement, hold an aggregate number of shares of Common Stock (assuming the
conversion of Series B Preferred Stock into Common Stock as of such time of such
Exercise) equal to 51% of the Common Stock Deemed Outstanding on the date of
final exercise of this Warrant in full (such shares of Common Stock, together
with the stock and other securities and property at the time receivable upon the
exercise of this Warrant, the “Warrant Shares”), at a price per share of Common
Stock equal to the Exercise Price as defined in Section 3 below, at any time
during the Accelerated Term or Term (as defined below).

Holder agrees with the Company that this Amended and Restated Warrant to
Purchase Shares of the Company (this “Warrant” or this “Agreement”) is issued,
and all rights hereunder shall be held, subject to all of the conditions,
limitations and provisions set forth herein. This Warrant amends and restates in
all respect that certain Warrant to Purchase Shares of the Company issued by the
Company to the Holder on March 31, 2017.

 

1. Date of Issuance; Term.

(a)    Date of Issuance. This Warrant shall be deemed to have been issued on the
Closing Date (as defined in the Share Purchase Agreement) (“Date of Issuance”).

(b)    Term. The term of this Warrant begins on the date that is the eighteen
(18) month anniversary of the Date of Issuance and ends at 5:00 p.m., New York
City time, on the date that is the twenty-one (21) month anniversary of the Date
of Issuance (such period, as may be modified pursuant to the terms hereof, the
“Term”). This Warrant was issued in conjunction with that certain Share Purchase
Agreement by and between the Company and Weichai America Corp. (the “Investor”)
dated March 20, 2017 (the “Share



--------------------------------------------------------------------------------

Purchase Agreement”), that certain Investor Rights Agreement (the “Investor
Rights Agreement”) by and between the Company and the Investor dated as of the
Date of Issuance, and that certain Shareholders Agreement (the “Shareholders
Agreement”) by and between the Investor and other parties thereto, dated
March 20, 2017, entered into in conjunction herewith.

(c)    Acceleration. Notwithstanding the foregoing, to the extent that, prior to
the beginning of the Term set forth in Section 1(b) herein, (A)(i) if a majority
of the members of the Company’s Board of Directors (excluding the Investor
Directors) (the “Non-Investor Directors”) determines that the Company requires
additional financing for any reason, (ii) the Non-Investor Directors, by
majority vote, have determined that the Company should request that the Holder
partially or fully exercise the Warrant in order to enable the Holder to provide
such financing to the Company (the amount of such financing as required and
requested by the Company, the “Additional Financing”), and (iii) the Company
delivers a written request for such Additional Financing to the Holder, or
(B)(i) the Company is in default under the TPG Credit Agreement (as defined
under Share Purchase Agreement) or any refinancings or replacements thereof, or
any other credit agreement, bond, note, mortgage, indenture or other debt
financing or refinancing arrangement with an outstanding obligation of
$5,000,000 or more, (ii) as a result of such default, the lender under such debt
financing arrangement has accelerated all outstanding obligations of the Company
under such debt financing arrangement by written notice to the Company thereof
(the amount of such accelerated obligation, the “Accelerated Obligation”), and
(iii) the Company does not cure such default within any cure period set out in
such notice of default or within 10 days in case there is no cure period set out
in such notice of default, if any (the “Cure Period”), then the Warrant shall
become exercisable for a number of shares of Common Stock equal to the ratio of
(x) the amount of the Additional Financing or Accelerated Obligation, as the
case may be, divided by (y) the Exercise Price for the Warrant, and the portion
of the Warrant that is so exercisable shall continue to be exercisable for a
period of ten (10) days following the written request of the Company under
clause (A)(iii) above or the expiration of the Cure Period under clause (B)(iii)
above, as the case may be (each such period, an “Accelerated Term”). To the
extent such exercisable portion of the Warrant is not fully exercised during
such Accelerated Term, the Warrant (including such portion) shall continue to be
exercisable pursuant to the terms hereof. Notwithstanding the foregoing, if the
Company has cured such default under Section 1(c)(B) on or prior to the date of
Exercise of the Warrant pursuant to Section 1(c)(B) or the Holder fails to
exercise the Warrant within the Accelerated Term, the Warrant shall no longer be
accelerated pursuant to this Section 1(c)(B) but shall still be exercisable
pursuant to Section 1(b).

(d)    Definitions.

“2017 EBITDA” means the reported consolidated net income for the twelve months
ended December 31, 2017 of the Company and its Subsidiaries, excluding
(i) interest income and expense (for the avoidance of doubt such expense shall
include any loan fees, make-wholes or similar amounts and other expenses related
to refinancing of the Company’s debt); (ii) income tax expenses and income tax
benefits; (iii) depreciation expense; (iv) amortization expense; (v) non-cash
gains and losses from the disposition of assets or impairment of goodwill or
other intangible assets; (vi) expenses or charges associated with the Warrants;
or (vii) (A) any exceptional, one-off, non-recurring or extraordinary expenses
or other items of an unusual or non-recurring nature (“Non-recurring Expenses”)
arising from any judgement of settlement of the litigation matter set forth in
Section 3.01(l)(7) of the Company Disclosure Schedule to the Share Purchase
Agreement, or (B) any other Non-recurring Expenses in an aggregate amount not to
exceed $5,000,000 (unless such other Non-recurring Expenses in excess of such
amount are approved by the Investor in advance), in each case, as determined and
derived from the Company’s and its Subsidiaries’ audited financial statements
prepared in accordance with GAAP. For avoidance of doubt the costs of any
interim CEO and CFO shall not be considered as Non-recurring Expenses.

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in the City of New York, New York is authorized or
obligated by law or executive order to remain closed.



--------------------------------------------------------------------------------

“Common Stock Deemed Outstanding” means, at any given time, the sum of (a) the
number of shares of Common Stock actually outstanding at such time, plus (b) the
number of shares of Common Stock issuable upon exercise of Options actually
outstanding at such time, plus (c) the number of shares of Common Stock issuable
upon conversion or exchange of Convertible Securities actually outstanding at
such time (treating as actually outstanding any Convertible Securities issuable
upon exercise of Options actually outstanding at such time), in each case,
regardless of whether the Options or Convertible Securities are actually
exercisable at such time; provided, that Common Stock Deemed Outstanding at any
given time shall not include shares owned or held by or for the account of the
Company or any of its wholly owned subsidiaries.

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, including Series B Preferred
Stock, but excluding Options.

“Delisting Condition” means that the Common Stock is not listed on NASDAQ on
5:00 p.m., New York City time, on the date (i) that is the eighteen (18) month
anniversary of the Closing (as defined in the Share Purchase Agreement); or
(ii) when the Holder exercises the Warrant within the Accelerated Term.

“NASDAQ” means the Nasdaq Stock Market.

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

“Volume Weighted Average Price” means, for any date, the price determined by the
first of the following clauses that applies: (a) if the Common Stock is then
listed or quoted on NASDAQ, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on NASDAQ or quoted
as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York
City time) to 4:02 p.m. (New York City time)), or (b) if the Common Stock is not
listed or quoted on NASDAQ but is then quoted on OTC Bulletin Board, the Pink
OTC Markets or similar quotation system or association, the volume weighted
average closing sales prices of the Common Stock for such date (or the nearest
preceding date) on such over-the-counter market as applicable.

“Trading Day” means any day on which the U.S. national stock exchange on which
the Common Stock is then listed and traded is open for trading in securities
based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time).

 

2. Exercise.

(a)    Manner of Exercise. During the Accelerated Term or the Term (as the case
may be), this Warrant may be Exercised as to all or any lesser number of whole
Warrant Shares for which this Warrant is then exercisable upon surrender of this
Warrant, with the Exercise Form attached hereto as Exhibit A (the “Exercise
Form”) duly completed and executed, together with the full Exercise Price (as
defined below) for each Warrant Share as to which this Warrant is Exercised, at
the office of the Company, Attention: General Counsel – William Buzogany; Phone:
773-425-2323, or at such other office or agency as the Company may designate in
writing, by overnight mail, with an advance copy of the Exercise Form sent to
the Company and its transfer agent (“Transfer Agent”) by facsimile (such
surrender and payment of the Exercise Price hereinafter called the “Exercise” of
this Warrant). If Holder intends to Exercise the Warrant and provides a written
notice indicating the number of Warrant Shares to be Exercised and the
approximate Date of Exercise at any time at least one (1) month prior to the
start of the Term, the Company shall take all necessary actions in a timely
manner to obtain consents or approvals from any and all third parties and
government authorities that failure of which would constitute a Material Adverse
Effect (as defined in the Share Purchase Agreement) (“Material Third Party
Consents”) prior to the Date of Exercise. If the Company fails to obtain all
requisite Material Third Party Consents before seven days prior to the
expiration of the Term or the extension thereof, the Term of this Warrant shall
be extended until the Company has obtained such Material Third Party Consents.
For the avoidance of doubt, no failure by the Company to obtain any Material
Third Party Consents shall preclude or in any way limit the ability of Holder to
Exercise this Warrant.



--------------------------------------------------------------------------------

(b)    Date of Exercise. The “Date of Exercise” of the Warrant shall be defined
as the Trading Day that the Exercise Form attached hereto as Exhibit A,
completed and executed, is sent by facsimile to, and received during regular
business hours by, the Company, provided that (i) the original Warrant and
Exercise Form are received by the Company within two (2) Trading Days following
such date, and (ii) the Exercise Price is satisfied within thirty (30) days
(provided that the Warrant Shares shall not be deemed to be issued to the Holder
until the Exercise Price is actually received by the Company). Upon the Date of
Exercise, the Warrant shall be deemed to have been exercised, and upon the
receipt of the Exercise Price in accordance with the preceding sentence, Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been Exercised,
irrespective of the date such Warrant Shares are credited to the Holder’s
Depository Trust Company (“DTC”) account or the date of delivery of the
certificates evidencing such Warrant Shares, as the case may be.

(c)    Delivery of Warrant Shares Upon Exercise. Within three (3) Trading Days
after any Date of Exercise (or if the Holder requests the issuance of physical
certificate(s) rather than through DTC credit, within two (2) Trading Days after
receipt by the Company of the original Warrant) (the “Delivery Period”), the
Company shall issue and deliver (or cause its Transfer Agent to issue and
deliver) in accordance with the terms hereof to or upon the order of the Holder
that number of Exercise Shares for the portion of this Warrant Exercised, as
shall be determined in accordance herewith. Upon the Exercise of this Warrant or
any part hereof, the Company shall, at its own cost and expense, take all
commercially reasonable actions, including obtaining and delivering an opinion
of counsel, to assure that the Transfer Agent shall issue stock certificates in
the name of Holder (or its nominee) or such other persons as designated by
Holder and in such denominations, representing the number of Warrant Shares
issuable upon such Exercise (“Exercise Shares”). Notwithstanding the foregoing,
the Company shall not be required to pay any tax or other charge imposed in
connection with any transfer involved in the issuance of any certificate for
Exercise Shares in any name other than that of the original registered holder of
this Warrant.

(d)    Delivery Failure. In addition to any other remedies which may be
available to the Holder, in the event that the Company fails for any reason to
effect delivery of the Exercise Shares by the end of the Delivery Period (a
“Delivery Failure”), the Holder will be entitled to revoke all or part of the
relevant Exercise Form by delivery of a notice to such effect to the Company not
later than three (3) Trading Days after the end of the Delivery Period,
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the delivery of such notice, including without
limitation the return of the Warrant to the Holder and the return of
certificates representing Exercise Shares to the Company.

(e)    Legends.

(i)    Restrictive Legend. The Holder understands that this Warrant shall bear a
restrictive legend in substantially the form set forth on the first page of this
Warrant (and a stop-transfer order may be placed against transfer of such
securities). The Holder further understands that until such time as the Exercise
Shares have been registered under the Securities Act as contemplated by the
Investor Rights Agreement, or otherwise may be sold pursuant to Rule 144 under
the Securities Act or an exemption from registration under the Securities Act
without any restriction as to the number of securities as of a particular date
that



--------------------------------------------------------------------------------

can then be immediately sold, the Exercise Shares shall bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of the certificates for such securities):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULES 144 OR 144A
UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR
INFORMAL SEC INTERPRETATION OR GUIDANCE, SUCH AS A SO-CALLED “4(1) AND A HALF”
SALE”, SUBJECT TO DELIVERY OF AN OPINION, AS PROVIDED IN THE WARRANT, DATED AS
OF MARCH 31, 2017 ISSUED BY THE COMPANY.”

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR RIGHTS
AGREEMENT DATED AS OF MARCH 31, 2017, AS AMENDED FROM TIME TO TIME, AMONG THE
COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

(ii)    Removal of Restrictive Legends. The certificates evidencing the Exercise
Shares shall not contain any legend restricting the transfer thereof (including
the legend set forth above in subsection 2(e)(i)): (A) while a registration
statement (including a Registration Statement, as defined in the Investor Rights
Agreement) covering the resale of such security is effective under the
Securities Act, or (B) following any sale of such Exercise Shares pursuant to
Rule 144, or (C) if such Exercise Shares are eligible for sale under Rule
144(b)(1), or (D) if such legend is not required under applicable requirements
of the Securities Act (including judicial interpretations and pronouncements
issued by the staff of the SEC) (collectively, the “Unrestricted Conditions”).
If the Unrestricted Conditions are satisfied, the Company shall cause its
counsel to issue a legal opinion to the Transfer Agent promptly after the
Unrestricted Conditions are satisfied, if required and to the extent permitted
by the Transfer Agent, to effect the issuance of the Exercise Shares without a
restrictive legend or removal of the legend hereunder. The Company agrees that,
following the Effective Date, at such time as the Unrestricted Conditions are
met or such legend is otherwise no longer required under this Section 2(e), it
will, no later than five (5) Trading Days following the delivery (the
“Unlegended Shares Delivery Deadline”) by the Holder to the Company of a
certificate representing Exercise Shares containing a restrictive legend (such
fifth Trading Day, the “Legend Removal Date”), deliver or cause to be delivered
to such Holder a certificate (or electronic transfer) representing such shares
that is free from all restrictive and other legends. For purposes hereof,
“Effective Date” shall mean the date that the Registration Statement that the
Company is required to file pursuant to the Investor Rights Agreement has been
declared effective by the SEC.

(iii)    Sale of Unlegended Shares. Holder agrees that the removal of the
restrictive legend from any certificates representing securities as set forth in
Section 2(e) above is predicated upon the Company’s reliance that the Holder
will sell, transfer, assign, pledge, hypothecate or otherwise dispose of this
Warrant or any Exercise Shares pursuant to either the registration requirements
of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if such securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.



--------------------------------------------------------------------------------

(f)    Cancellation of Warrant. This Warrant shall be canceled upon the earliest
to occur of the following: (i) expiration at the end of the Term; (ii) the full
Exercise of this Warrant; or (iii) the consummation of a Major Transaction. If
this Warrant is partially (and not fully) Exercised, Holder shall be entitled to
receive a new Warrant (containing terms identical to this Warrant) representing
any unexercised and unexpired portion of this Warrant. In the event of a Major
Transaction (as defined below), any portion of this Warrant that is not
Exercised pursuant to the terms of this Warrant prior to the closing of such
Major Transaction shall be cancelled and terminated without further action by
the Holder or the Company upon consummation of such Major Transaction.

(g)    Delivery of Electronic Shares. In lieu of delivering physical
certificates representing the Exercise Shares or shares of Common Stock
submitted for legend removal, provided the Transfer Agent is participating in
the DTC Fast Automated Securities Transfer (“FAST”) program, upon written
request of the Holder, the Company shall use commercially reasonable efforts to
cause its Transfer Agent to electronically transmit such securities by crediting
the account of the Holder’s prime broker with DTC through its Deposit Withdrawal
Agent Commission (DWAC) system. The time periods for delivery and penalties
described herein shall apply to the electronic transmittals described herein.
Any delivery not effected by electronic transmission shall be effected by
delivery of physical certificates.

(h)    Buy-In. In addition to any other rights available to the Holder, if the
Company fails to cause its Transfer Agent to transmit to the Holder a
certificate or certificates, or electronic shares through DWAC, representing
Exercise Shares on or before the end of the applicable Delivery Period (other
than a failure caused by incorrect or incomplete information provided by Holder
to the Company hereunder), and if after such date the Holder is required by its
broker to purchase (in an open market transaction or otherwise), or the Holder’s
brokerage firm otherwise purchases shares of Warrant Shares to deliver in
satisfaction of a sale by the Holder of the Exercise Shares that the Company was
required to deliver to the Holder in connection with such Exercise (a “Buy-In”),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Warrant Shares so purchased exceeds (y) the amount (the “Sales Price”)
obtained by multiplying (A) the number of Exercise Shares that the Company was
required to deliver to the Holder in connection with the Exercise at issue times
(B) the price at which the sell order giving rise to such purchase obligation
was executed, and (2) at the option of the Holder, either reinstate the portion
of the Warrant and equivalent number of Exercise Shares for which such Exercise
was not timely honored or deliver to the Holder the Exercise Shares that would
have been issued had the Company timely complied with its Exercise and delivery
obligations hereunder. For example, if the Holder purchases Warrant Shares
having a total purchase price of $11,000 to cover a Buy-In with respect to an
attempted Exercise to cover the sale of Warrant Shares with an aggregate Sales
Price of $10,000, under clause (1) of the immediately preceding sentence the
Company shall be required to pay the Holder $1,000. The Holder shall provide the
Company written notice, within three (3) Trading Days after the occurrence of a
Buy-In, indicating the amounts payable to the Holder in respect of such Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Company. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the



--------------------------------------------------------------------------------

Company’s failure to timely deliver certificates representing Exercise Shares
upon Exercise of the Warrant as required pursuant to the terms hereof; provided,
however, that the Holder shall not be entitled to both (i) reinstate the portion
of the Warrant and equivalent number of Exercise Shares for which such Exercise
was not timely honored and (ii) receive such Exercise Shares.

 

3. Payment of Warrant Exercise Price.

(a)    Exercise Price. Subject to adjustment pursuant to terms of Section 3(b)
and 5(e) herein, the exercise price per exercised Warrant Share (“Exercise
Price”) shall be equal to the average Volume Weighted Average Price of one
(1) share of the Company’s Common Stock during the twenty (20) consecutive
Trading Day period immediately preceding the Date of Exercise multiplied by 85%;
provided that in the case that Delisting Condition exists, the Exercise Price
shall be equal to the following: (x) the average Volume Weighted Average Price
of one (1) share of the Company’s Common Stock during the twenty
(20) consecutive Trading Day (or if the Common Stock is not then listed or
quoted on NASDAQ) Business Day (as applicable) period immediately preceding the
Date of Exercise multiplied by 50%; or (y) if no Volume Weighted Average Price
is available for the twenty (20) consecutive Trading Day period immediately
preceding the Date of Exercise, the Volume Weighted Average Price for twenty
(20) Trading Days which are most recently available preceding the Date of
Exercise multiplied by 50%.

Payment of the Exercise Price shall be made in cash, cashier’s check or wire
transfer.

(b)    Adjustment to the Exercise Price.

(A) Subject to the limitation set forth in Section 3(b)(C) below, in the event
that the Company’s 2017 EBITDA is less than $22 million, the aggregate Exercise
Price for the Warrant Shares shall be adjusted by deducting an amount derived
from the following formula (“EBITDA Adjustment Amount”):

EBITDA Adjustment Amount = $27.5 million – (2017 EBITDA X 1.25)

(B)    Subject to the limitation set forth in Section 3(b)(C) below, to the
extent that the net book value per share of Common Stock as of December 31, 2016
(based on the audited consolidated balance sheet of the Company and its
subsidiaries as of December 31, 2016) (“Actual 2016 Net Book Value Per Share“)
is less than $8.00, then the aggregate Exercise Price for the Warrant Shares
shall be further adjusted by deducting an amount derived from the following
formula (“Net Book Value Adjustment Amount”):

Net Book Value Adjustment Amount = ($8.00 - Actual 2016 Net Book Value Per
Share) X 7,500,000

provided that, if the Actual 2016 Net Book Value Per Share is equal to or
greater than $8.00, there will be no adjustment.

(C)    Notwithstanding the foregoing, the aggregate amount of the EBITDA
Adjustment Amount and the Net Book Value Adjustment Amount (collectively,
“Aggregate Adjustment Amount”) shall not exceed $15 million. If the aggregate
Exercise Price for the Warrant Shares is less than the Aggregate Adjustment
Amount, then following the full Exercise of the Warrant the Company shall be
liable to pay the shortfall between the aggregate Exercise Price for the Warrant
Shares and the Aggregate Adjustment Amount to the Holder. In the event that
either the 2017 EBITDA or Actual 2016 Net Book Value Per Share is zero or a
negative number, then 2017 EBITDA or Actual 2016 Net Book Value Per Share, as
the case may be, shall be deemed to be 0.01 for the purposes of calculation of
the adjustments.

(D)    In the event that, at the time when the aggregate Exercise Price for the
Warrant Shares is paid by the Holder, the Company has not finally determined the
EBITDA Adjustment Amount and/or the Net Book Value Adjustment Amount, and if,
following final determination of the EBITDA Adjustment Amount and the Net Book
Value Adjustment Amount, there is any adjustment to be made to the aggregate
Exercise Price for the Warrant Shares pursuant to this Section 3(b), the Company
shall pay such adjustment amount to the Holder by wire transfer of immediately
available funds to an account designated in writing by the Holder, promptly
following the date such adjustment amount is determined.



--------------------------------------------------------------------------------

(c)    Payment of Additional Amounts for Warrant Shares. In the event that the
Holder exercises all or any part of the Warrant during the Accelerated Term for
the Exercise Price pursuant to Section 3(a)(x) or (y) and (i) there exists a
Delisting Condition at the time of exercise of the Warrant; but (ii) the Company
Common Stock is listed on Nasdaq as of the date that is the eighteen (18) month
anniversary of the Closing, the Holder shall pay to the Company by wire transfer
of immediately available funds to an account designated in writing by the
Company, promptly following the date that is the eighteen (18) month anniversary
of the Closing, an additional amount equal to the quotient of (a) the aggregate
Exercise Price paid in respect of all of the Warrant Shares exercised by the
Holder during the Accelerated Term, multiplied by (b) 0.7. In the event that
(i) there is no Delisting Condition when the Holder exercises the Warrant during
the Accelerated Term; and (ii) the Company Common Stock is not listed on Nasdaq
as of the date that is the eighteen (18) month anniversary of the Closing, the
Company shall pay to the Holder by wire transfer of immediately available funds
to an account designated in writing by the Holder, promptly following the date
that is the eighteen (18) month anniversary of the Closing, an additional amount
equal to the quotient of (a) the aggregate Exercise Price paid in respect of all
of the Warrant Shares exercised by the Holder during the Accelerated Term,
multiplied by (b) 35/85.

(d)    Dispute Resolution. In the case of a dispute as to the determination of
the closing price or the Volume Weighted Average Price of the Company’s Common
Stock or the arithmetic calculation of the Exercise Price or Market Price, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within four (4) Business Days of receipt, or deemed receipt, of the
Exercise Notice, or other event giving rise to such dispute, as the case may be,
to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within two (2) Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) Business Days submit via facsimile (i) the
disputed determination of the closing price or the Volume Weighted Average Price
of the Company’s Common Stock to an independent, reputable investment bank
selected by the Company and approved by the Holder, which approval shall not be
unreasonably withheld or delayed or (ii) the disputed arithmetic calculation of
the Exercise Price or Market Price to the Company’s independent, outside
accountant, or another accounting firm of national standing selected by the
Company. The Company shall cause the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than the later of (i) five
(5) Business Days from the time it receives the disputed determinations or
calculations or (ii) five (5) Business Days from the selection of the investment
bank and accounting firm, as applicable. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

 

4. Transfer and Registration.

(a)    Transfer Rights. Subject to the provisions of Section 8 of this Warrant,
this Warrant may be transferred on the books of the Company, in whole or in
part, in person or by attorney, upon surrender of this Warrant properly
completed and endorsed. This Warrant shall be canceled upon such surrender and,
as soon as practicable thereafter, the person to whom such transfer is made
shall be entitled to receive a new Warrant or Warrants as to the portion of this
Warrant transferred, and Holder shall be entitled to receive a new Warrant as to
any portion hereof retained.



--------------------------------------------------------------------------------

(b)    Registrable Securities. Subject to the terms of the Investor Rights
Agreement, the Warrant Shares issuable upon the Exercise of this Warrant may be
registered under the Securities Act as contemplated by the Investor Rights
Agreement.

 

5. Adjustments.

(a)    Participation. The Holder, as the holder of this Warrant, shall be
entitled to receive such dividends paid and distributions of any kind made to
the holders of equity securities of the Company to the same extent as if the
Holder had Exercised this Warrant (without regard to any limitations on exercise
herein or elsewhere and without regard to whether or not a sufficient number of
shares are authorized and reserved to effect any such exercise and issuance) and
had held such shares of equity securities on the record date for such dividends
and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of equity
securities.

(b)    Recapitalization or Reclassification; Consolidation, Merger or Sale. If
the Company shall at any time effect a stock split, payment of stock dividend,
recapitalization, reclassification or other similar transaction of such
character that the shares of equity securities shall be changed into or become
exchangeable for a larger or smaller number of shares, then upon the effective
date thereof, the number of shares of Warrant Shares which Holder shall be
entitled to purchase upon Exercise of this Warrant shall be increased or
decreased, as the case may be, in direct proportion to the increase or decrease
in the number of shares of equity securities by reason of such stock split,
payment of stock dividend, recapitalization, reclassification or similar
transaction, and the Exercise Price shall be, in the case of an increase in the
number of shares, proportionally decreased and, in the case of decrease in the
number of shares, proportionally increased. In addition, if any
recapitalization, reclassification or reorganization of the share capital of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its shares and/or assets or other
transaction (including, without limitation, a sale of substantially all of its
assets followed by a liquidation) shall be effected in such a way that holders
of shares of equity securities shall be entitled to receive shares, securities
or other assets or property (a “Change”), then, lawful and adequate provisions
shall be made by the Company whereby the Holder shall thereafter have the right
to purchase and receive (in lieu of the shares of Warrant Shares immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby) such shares, securities or other assets or property as may
be issued or payable with respect to or in exchange for the number of
outstanding shares of equity securities which such Holder would have been
entitled to receive had such Holder exercised this Warrant immediately prior to
the consummation of such Change. The provisions of this Section 5(b) shall
similarly apply to successive Changes. The Company shall give Holder the same
notice it provides to holders of equity securities of any transaction or Change
described in this Section 5(b).

(c)    Rights Upon Major Transaction.

(i)    Major Transaction. In the event that a Major Transaction (as defined
below) is consummated prior to the beginning of the Term, the Warrant shall
expire and shall not be exercisable. In the event that a Major Transaction is
consummated during the Term, then the Holder shall have the right to exercise
this Warrant and to make such exercise effective immediately prior to the
consummation of such Major Transaction.



--------------------------------------------------------------------------------

Consummation of each of the following events shall constitute a “Major
Transaction”:

(A)    a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, following which the
holders of Common Stock immediately preceding such consolidation, merger,
exchange, recapitalization, reorganization, combination or event either (a) no
longer hold a majority of the shares of Common Stock or a majority of the voting
power of the Successor Entity on a fully diluted basis or (b) no longer have the
ability to elect a majority of the board of directors of the Company or the
Successor Entity (collectively, a “Change of Control Transaction”); or

(B)    a purchase, tender or exchange offer (other than any purchase, tender or
exchange offer made by the Holder or its Affiliates) made to the holders of
outstanding shares of equity securities, such that following the consummation of
such purchase, tender or exchange offer a Change of Control Transaction shall
have occurred.

(ii)    Notice of Major Transaction. At least fifteen (15) days prior to the
consummation of any Major Transaction during the Term, but, in any event, within
two (2) Trading Days following the date of the public announcement of any Major
Transaction which is reasonably expected to be consummated during the Term, the
Company shall deliver written notice thereof via facsimile and overnight courier
to the Holder (a “Major Transaction Notice”).

For purposes hereof:

“Eligible Market” means NASDAQ, the New York Stock Exchange, Inc., the NYSE
Arca, the NASDAQ Capital Market, the NASDAQ Global Select Market or the NYSE
Alternext U.S. or any successor exchanges or markets thereof.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of a Major
Transaction.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(d)    Adjustments: Additional Shares, Securities or Assets. In the event that
at any time, as a result of an adjustment made pursuant to this Section 5 or
otherwise, Holder shall, upon Exercise of this Warrant, become entitled to
receive shares and/or other securities or assets (other than Warrant Shares)
then, wherever appropriate, all references herein to Warrant Shares shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 5.

(e)    Notice of Adjustments. Whenever the Exercise Price is adjusted pursuant
to the terms of this Warrant, the Company shall promptly mail to the Holder a
notice (an “Exercise Price Adjustment Notice”) setting forth the Exercise Price
after such adjustment and setting forth a statement of the facts requiring such
adjustment. The Company shall, upon the written request at any time of the
Holder, furnish to such Holder a like Warrant setting forth (i) such adjustment
or readjustment, (ii) the Exercise Price at the time in effect and (iii) the
number of shares of Warrant Shares and the amount, if any, of other securities
or



--------------------------------------------------------------------------------

property which at the time would be received upon Exercise of the Warrant. For
purposes of clarification, whether or not the Company provides an Exercise Price
Adjustment Notice pursuant to this Section 5(e), upon the occurrence of any
event that leads to an adjustment of the Exercise Price, the Holder would be
entitled to receive a number of Exercise Shares based upon the new Exercise
Price, as adjusted, for exercises occurring on or after the date of such
adjustment, regardless of whether the Holder accurately refers to the adjusted
Exercise Price in the Exercise Form.

 

6. Fractional Interests.

No fractional shares or scrip representing fractional shares shall be issuable
upon the Exercise of this Warrant, but on Exercise of this Warrant, Holder may
purchase only a whole number of shares of Warrant Shares. If, on Exercise of
this Warrant, Holder would be entitled to a fractional share of Warrant Shares,
such fractional share shall be disregarded and the Company shall calculate and
pay to the Holder an amount of cash in lieu of such fractional share, with such
cash amount based on the Market Price (as defined in Section 3(a)(ii) above). If
more than one Warrant shall be exercised concurrently by Holder, the number of
whole shares which shall be issuable upon exercise thereof shall be computed on
the basis of the aggregate Warrants so exercised.

 

7. Reservation of Shares.

From and after the date hereof, the Company shall at all times reserve for
issuance such number of authorized and unissued shares of Common Stock as shall
be sufficient for the Exercise of this Warrant. If at any time the number of
shares of equity securities authorized and reserved for issuance is below the
number of shares sufficient to permit the Exercise of this Warrant (a “Share
Authorization Failure”) (based on the Exercise Price in effect from time to
time), the Company will promptly take all corporate action reasonably necessary
to authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company’s obligations under this Section 7, and using
commercially reasonable efforts to obtain stockholder approval of an increase in
such authorized number of shares. The Company covenants and agrees that upon the
Exercise of this Warrant, other than in the event of a Share Authorization
Failure, if any, all Exercise Shares shall be duly and validly issued, fully
paid and nonassessable and not subject to preemptive rights, rights of first
refusal or similar rights of any Person.

 

8. Restrictions on Transfer.

(a)    Registration or Exemption Required. This Warrant has been issued in a
transaction exempt from the registration requirements of the Securities Act by
virtue of Regulation D and exempt from state registration or qualification under
applicable state laws. Neither the Warrant nor the Exercise Shares may be
pledged, transferred, sold, assigned, hypothecated or otherwise disposed of
except pursuant to an effective registration statement covering the resale of
such securities or an exemption to the registration requirements of the
Securities Act and applicable state laws including, without limitation, a
so-called “4(1) and a half” transaction. This Warrant shall be subject to the
restrictions on transfer set forth in the Shareholders Agreement.

(b)    Assignment. Subject to applicable securities laws and Section 8(a)
(including the Holder’s compliance with the transfer restrictions set forth in
the Shareholders Agreement), the Holder may sell, transfer, assign, pledge, or
otherwise dispose of this Warrant, in whole or in part. Holder shall deliver a
written notice to Company, substantially in the form of the Assignment attached
hereto as Exhibit B, indicating the Person or Persons to whom the Warrant shall
be assigned and the respective number of warrants to be assigned to each
assignee. The Company shall effect the assignment within five (5)



--------------------------------------------------------------------------------

Trading Days (the “Transfer Delivery Period”), and shall deliver to the
assignee(s) designated by Holder a Warrant or Warrants of like tenor and terms
for the appropriate number of shares. Subject to the foregoing, this Warrant and
the rights evidenced hereby shall inure to the benefit of and be binding upon
the successors and assigns of the Holder. The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant,
and shall be enforceable by any such Holder. For avoidance of doubt, in the
event Holder notifies the Company that such sale or transfer is a so called
“4(1) and half” transaction, the parties hereto agree that a legal opinion from
outside counsel for the Holder delivered to counsel for the Company shall be the
only requirement to satisfy an exemption from registration under the Securities
Act to effectuate such “4(1) and half” transaction.

 

9. Non-circumvention.

The Company hereby covenants and agrees that the Company will not, by amendment
of its certificate of incorporation, bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be reasonably required to protect the rights of the
Holder. Without limiting the generality of the foregoing, the Company (i) shall
not increase the par value of any shares of Warrant Shares receivable upon the
exercise of this Warrant above the Exercise Price then in effect, and (ii) shall
take all such actions as may be reasonably necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Warrant Shares upon the exercise of this Warrant.

 

10. Events of Failure.

The occurrence of each of the following shall be considered to be an “Event of
Failure.”

(i) A Delivery Failure Default occurs, where a “Delivery Failure Default” shall
be deemed to have occurred if the Company fails to use its reasonable best
efforts to deliver Exercise Shares to the Holder within any applicable Delivery
Period (other than due to the limitation contained in the provisions contained
in the second paragraph of Section 1);

(ii) A Legend Removal Failure occurs, where a “Legend Removal Failure” shall be
deemed to have occurred if the Company fails to use its reasonable best efforts
to issue Exercise Shares without a restrictive legend, or fails to use it
reasonable best efforts to remove a restrictive legend, when and as required
under Section 2(e) hereof;

(iii) a Transfer Delivery Failure occurs, where a “Transfer Delivery Failure”
shall be deemed to have occurred if the Company fails to use its reasonable best
efforts to deliver a Warrant within any applicable Transfer Delivery Period; and

(iv) a Registration Failure (as defined below).

For purposes hereof, “Registration Failure” means that (A) the Company fails to
use its best efforts to file with the SEC on or before the filing deadline any
Registration Statement required to be filed pursuant to Section 4 of the
Investor Rights Agreement, and (B) the Company fails to use commercially
reasonable efforts to cause a Registration Statement to be declared effective by
the SEC, or fails to use commercially reasonable efforts to keep such
Registration Statement current and effective as required in Section 4 of the
Investor Rights Agreement, provided that in each case, a Registration Failure
shall be deemed to not have occurred if such Registration Failure results from a
breach by any holder of a Registrable Security of its obligations pursuant to
Section 4 of the Investor Rights Agreement.



--------------------------------------------------------------------------------

11. Default.

(a)    Events Of Default. Each of the following events shall be considered to be
an “Event of Default,” unless waived by the Holder:

(i) Failure To Effect Registration. With respect to all Registration Failures, a
Registration Failure occurs and remains uncured for a period of more than sixty
(60) days after written notice thereof by Holder to the Company; provided that
in each case, a Registration Failure shall be deemed to not have occurred if
such Registration Failure results from a breach by any holder of a Registrable
Security of its obligations pursuant to Section 4 of the Investor Rights
Agreement.

(ii) Failure To Deliver Warrant Shares. Other than as provided in Section 13(a)
below, a Delivery Failure (as defined above) occurs and the Company fails for
any reason to effect delivery of the applicable Exercise Shares for a period of
more than twenty (20) days after written notice thereof by Holder to the
Company; or at any time, the Company announces or states in writing that it will
not honor its obligations to issue shares of Warrant Shares to the Holder upon
Exercise by the Holder of the Exercise rights of the Holder in accordance with
the terms of this Warrant.

(iii) Legend Removal Failure. A Legend Removal Failure (as defined above) occurs
and remains uncured for a period of thirty (30) days after written notice
thereof by Holder to the Company; and

(iv) Notice of Major Transaction. The Company has failed to satisfy the
requirements of Section 5(c)(iii) above.

(b)    Remedies, Other Obligations, Breaches And Injunctive Relief. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, the Share Purchase Agreement and the
Investor Rights Agreement, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue actual damages for any failure by the Company to
comply with the terms of this Warrant. The Company acknowledges that a breach by
it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
holder of this Warrant shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

12. Reserved.

 

13. Benefits of this Warrant.

Nothing in this Warrant shall be construed to confer upon any person other than
the Company and Holder any legal or equitable right, remedy or claim under this
Warrant and this Warrant shall be for the sole and exclusive benefit of the
Company and Holder.

 

14. Governing Law.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that (a) any and
all disputes which cannot be settled amicably, including any ancillary claims of
any party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or



--------------------------------------------------------------------------------

non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be referred to and finally
resolved by arbitration under the Rules of Arbitration of the London Court of
International Arbitration (“LCIA Rules”) by one or more arbitrators appointed in
accordance with the LCIA Rules (the “Arbitral Tribunal”); (b) the arbitration
shall be conducted by a sole arbitrator unless either party objects, in which
case the arbitration shall be conducted by a panel of three arbitrators. Where
the arbitration is to be conducted by a sole arbitrator, the parties shall
attempt to agree upon the selection of the sole arbitrator. If they cannot reach
agreement within 30 days from the commencement of the arbitration, the sole
arbitrator shall be appointed by the Court of the LCIA (the “LCIA Court”) in
accordance with the LCIA Rules. Where the arbitration is to be conducted by a
panel of three arbitrators, each party shall nominate one arbitrator and the two
party-nominated arbitrators shall then select the chairman of the Arbitral
Tribunal. If the two party-nominated arbitrators are unable to do so within 30
days after the commencement of the arbitration or any mutually agreed extension
thereof, the chairman shall be selected by the LCIA Court in accordance with the
LCIA Rules; (c) the place of arbitration shall be London; (d) the language of
the arbitration shall be English; (e) each arbitrator shall be licensed to
practice law in New York; (f) each party shall have the right to apply to any
court of competent jurisdiction and/or to the Arbitral Tribunal for an order or
award of interim, provisional or conservatory measures in order to maintain the
status quo or to protect its rights or property pending arbitration pursuant to
this Agreement or for the purpose of compelling a party to arbitrate and seeking
temporary or preliminary relief in aid of an arbitration hereunder, and any such
application shall not be deemed incompatible with, or a waiver of, the parties’
agreement to arbitrate; (g) the Arbitral Tribunal shall have power to take
whatever interim measures it deems necessary, including injunctive relief,
specific performance and other equitable relief, including in accordance with
the provisions set forth in Section 11(b) of this Agreement. (h) the award
rendered by the Arbitral Tribunal shall be final and binding between the parties
and not subject to appeal or other recourse; and (i) recognition and enforcement
of any award rendered by the Arbitral Tribunal may be sought in any court of
competent jurisdiction.

 

15. Loss of Warrant.

Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity or security reasonably satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.

 

16. Notice or Demands.

Notices or demands pursuant to this Warrant to be given or made by Holder to or
on the Company shall be sufficiently given or made if sent by certified or
registered mail, return receipt requested, postage prepaid or via overnight
delivery with a nationally recognized courier service, and addressed, until
another address is designated in writing by the Company, to the address set
forth in Section 2(a) above. Notices or demands pursuant to this Warrant to be
given or made by the Company to or on Holder shall be sufficiently given or made
if sent by certified or registered mail, return receipt requested, postage
prepaid or via overnight delivery with a nationally recognized courier service,
and addressed, to the address of Holder set forth in the Company’s records,
until another address is designated in writing by Holder.



--------------------------------------------------------------------------------

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Warrant as of the 30th day of November, 2017.

 

POWER SOLUTIONS INTERNATIONAL, INC. By:  

/s/ John P. Miller

Name:   John P. Miller Title:   Chief Executive Officer

[Signature Page to Amended and Restated Warrant]



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE FORM FOR WARRANT

TO: POWER SOLUTIONS INTERNATIONAL, INC.

The undersigned hereby irrevocably exercises the attached warrant (the
“Warrant”) with respect to                  shares of Warrant Shares (as defined
in the Warrant) of POWER SOLUTIONS INTERNATIONAL, INC., a Delaware corporation
(the “Company”), and tenders herewith payment of the Exercise Price in full,
together with all applicable transfer taxes.

[IF APPLICABLE: The undersigned hereby encloses $         as payment of the
Exercise Price.]

[IF APPLICABLE: The undersigned hereby agrees to cancel $         of principal
outstanding under Notes of the Company held by the Holder.]

1. The undersigned requests that any stock certificates for such shares be
issued free of any restrictive legend, if appropriate, and a warrant
representing any unexercised portion hereof be issued, pursuant to the Warrant
in the name of the undersigned and delivered to the undersigned at the address
set forth below. The undersigned agrees not to sell, transfer, assign, pledge,
hypothecate or otherwise dispose of any of the Warrant Shares obtained on
Exercise of the Warrant, except in accordance with applicable securities laws
and the provisions of Section 8(a) of the Warrant.

2. The number of shares of Warrant Shares beneficially owned by the Holder and
its Affiliates (as defined in the Warrant) and any other persons or entities
whose beneficial ownership of Warrant Shares would be aggregated with the
Holder’s for purposes of Section 13(d) of the Securities Exchange Act of 1934
(the “Exchange Act”) (including shares held by any “group” of which the Holder
is a member, but excluding shares beneficially owned by virtue of the ownership
of securities or rights to acquire securities that have limitations on the right
to convert, exercise or purchase similar to the limitation set forth herein) is
                    . For purposes hereof, “group” has the meaning set forth in
Section 13(d) of the Exchange Act and applicable regulations of the Securities
and Exchange Commission, and the number of shares beneficially owned has been
determined in a manner consistent with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder.

3. Capitalized terms used but not otherwise defined in this Exercise Form shall
have the meaning ascribed thereto in the Warrant.

4. In the event of any conflict between the term of this Exercise Form and any
provisions of this Warrant, the terms of the Warrant shall govern.

Dated:                     

 

 

Signature

 

 

Print Name

 

 

ADDRESS



--------------------------------------------------------------------------------

NOTICE

The signature to the foregoing Exercise Form must correspond to the name as
written upon the face of the attached Warrant in every particular, without
alteration or enlargement or any change whatsoever.



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT

(To be executed by the registered holder

desiring to transfer the Warrant)

FOR VALUE RECEIVED, the undersigned holder of the attached warrant (the
“Warrant”) hereby sells, assigns and transfers unto the person or persons below
named the right to purchase                  shares of the Warrant Shares (as
defined in the Warrant) of POWER SOLUTIONS INTERNATIONAL, INC., a Delaware
corporation, evidenced by the attached Warrant and does hereby irrevocably
constitute and appoint                      attorney to transfer the said
Warrant on the books of the Company, with full power of substitution in the
premises.

 

Dated:                           

 

      Signature

Fill in for new registration of Warrant:

 

 

Name

 

Address

 

Please print name and address of assignee
(including zip code number)

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.